DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.

Response to Amendment
The Amendment filed on 10/6/2022 has been entered. Claims 1-12 and 14-21 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-11 with respect to claims 1-12 and 14-21 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Wang (US PGPub 2008/0193908) in view of Fushman (US PGPub 2014/0188796).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPub 2008/0193908) in view of Fushman (US PGPub 2014/0188796).

Regarding claims 1, 8 and 15, Wang teaches a method (Wang, see abstract, Software based tools are provided to course instructors in an educational community to enable an instructor to access content of a plurality of academic courses from an information terminal) comprising:
receiving, from a requester device, a file request to distribute to a plurality of submitter devices associated with a corresponding plurality of submitters (Wang, see paragraph 0071, Selecting “Add New Assignment” (from the task group page) or clicking the New Entry button (from “View/Manage Assignments” page) launches an Assignment Editor page (FIG. 3N). once Save Assignment is selected, the system create the assignments in each of the selected classes), the file request comprising file request information (Wang, see paragraph 0071, once Save Assignment is selected, the system create the assignments in each of the selected classes);
based on the file request information and prior to receiving electronic file submissions, generating, in response to receiving the file request, a target collection folder in a folder hierarchy within a content management system account associated with the requester device (Wang, see paragraph 0073, The user can select Homework Submissions to launch a page (for example, FIG. 3P) for collecting (and then downloading) selected Assignment Submissions (for example, creating a ZIP file with a directory structure in the form of \Class\Assignment\Student\file));
storing, within the target collection folder, the electronic file submissions received in response to the file request (Wang, see figure 3P and paragraph 0073, The user can select Homework Submissions to launch a page (for example, FIG. 3P) for collecting (and then downloading) selected Assignment Submissions (for example, creating a ZIP file with a directory structure in the form of \Class\Assignment\Student\file). In the default flow, the user selects the class, selects the assignment (from the drop down), select the student submissions, click Add Selected to Download Basket, then move on to the next class, repeat the steps, and so on until all classes for which the user wants to download homework submissions have been addressed, then select Download Now to have the ZIP file generated);
providing, to the requester device, a graphical user interface comprising a submission summary that lists the electronic file submissions within a single user interface view (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Wang teaches the above yet fails to teach rendering, within the single user interface view, a copy of a selected submission of the electronic file submissions.
Then Fushman teaches rendering, within the single user interface view, a copy of a selected submission of the electronic file submissions (Fushmans, see paragraphs 0075-0076, when the user interacts with (e.g., selects, clicks on, etc.) a file stored in the content management system, the file can be selected/identified (e.g., as being likely to be most relevant to the user). Then applications can be recommended for the file using information associated with the selected file (e.g., file type, content, etc.) For example, as shown in FIG. 6, the user can click on a stored file, such as Profile Picture.jpg 602. In this example, when the user clicks on Profile Picture.jpg file 602, Profile Picture.jpg 602 can be selected as being most relevant to the user and a preview for the file can be rendered and displayed. In some embodiments, Preview 604 can be a smaller and/or lower resolution rendering of Profile Picture.jpg file 602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with application recommendation using stored files of Fushman, because doing so would make Wang more efficient in making recommendations to users or customers of content for the users to acquire or purchase, and more specifically pertains to recommending content items such as software applications using information associated with stored files of users (Fushman, see paragraph 0002).

Regarding claims 2, 14 and 16, Wang in view of Fushman teaches further comprising providing, for display within the submission summary, a submitter name associated with a submitted file submission status indicator that shows the receipt of a file submission corresponding to the file request (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claims 3 and 17, Wang in view of Fushman teaches further comprising providing, for display within the submission summary, a submitter name associated with a submitted file submission status indicator that shows a lack of receipt of a file submission corresponding to the submitter name (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment). 

Regarding claims 4, 18 and 21, Wang in view of Fushman teaches wherein the submission summary lists the electronic file submissions received in response to the file request and at least one additional file from an additional file request within the single user interface view, and wherein the at least one additional file is stored in a different target collection folder (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claims 5 and 19, Wang in view of Fushman teaches further comprising providing, for display within the submission summary, an option to filter a list of the plurality of submitters based on submission status corresponding to the file request (Wang, see paragraph 0053, When a new term is selected, all of the classes for the new term are displayed and selected. The settings for the term that was previously displayed revert back to the default (all selected) if the user returns to that term. For example, if in the “Current” term, the user de-selects classed MIS-358-C, and MIS-358-E and then switches to term “Summer/2000” which is not part of the “current terms” list (see FIG. 3I). Upon returning to the current term, all classes appear as selected, including MIS-358-C and MIS-358-E, which were deselected previously).

Regarding claims 6 and 20, Wang in view of Fushman teaches further comprising:
providing, for display within the submission summary, a selectable action element associated with each of the electronic file submissions (Wang, see paragraph 0073, the user selects the class, selects the assignment (from the drop down), select the student submissions); and
providing, for display within the graphical user interface, a first electronic file submission based on receiving an indication of a user selection of a first selectable action element associated with the first electronic file submission(Wang, see paragraph 0073, click Add Selected to Download Basket, then move on to the next class, repeat the steps, and so on until all classes for which the user wants to download homework submissions have been addressed, then select Download Now to have the ZIP file generated).

Regarding claim 7, Wang in view of Fushman teaches wherein the file request information comprises at least one of a file request title, a user-composed message, a deadline for submission, or a file (Wang, see paragraph 0071, once Save Assignment is selected, the system create the assignments in each of the selected classes).

Regarding claim 9, Wang in view of Fushman teaches further comprising instructions that, when executed by the at least one processor, cause the system to filter the list of electronic file submissions within the submission summary based on a specified submitter (Wang, see paragraph 0053, When a new term is selected, all of the classes for the new term are displayed and selected. The settings for the term that was previously displayed revert back to the default (all selected) if the user returns to that term. For example, if in the “Current” term, the user de-selects classed MIS-358-C, and MIS-358-E and then switches to term “Summer/2000” which is not part of the “current terms” list (see FIG. 3I). Upon returning to the current term, all classes appear as selected, including MIS-358-C and MIS-358-E, which were deselected previously).

Regarding claim 10, Wang in view of Fushman teaches further comprising instructions that, when executed by the at least one processor, cause the system to provide, based on receiving an indication of a navigation input, a file request homepage within the graphical user interface that comprises a submission status for multiple file requests (Wang, see figure 3P and paragraph 0074, When the user selects a class, the assignment listing for the selected class is loaded into a drop-down box requiring the user to select a specific Assignment for addition to the shopping cart. When an Assignment is selected from the drop-down, the screen is refreshed with the listing of students in the class along with, for each student, the student's submission status of each assignment).

Regarding claim 11, Wang in view of Fushman teaches wherein the submission status for each of the multiple file requests comprises at least one of a number of submissions to the file request, a number of late submissions to the file request, or a number of missing submissions to the file request (Wang, see paragraph 0080, View/Edit Announcements can be selected to view and edit class announcements, in a manner similar to View/Manage Assignment for managing assignments, with both Individual mode and Simultaneous mode being available. The Toggle Search button on the View/Edit Announcements page (FIG. 3R) allows similar, multi-field search capabilities and launch a search box with search criteria options allowing search by Subject, Class, Posted (date range), Expired (date range), and/or Status (drop-down). New Announcement can be selected to launch an Edit Announcement page (similar to Assignment Editor)).

Regarding claim 12, Wang in view of Fushman teaches further comprising instructions that, when executed by the at least one processor, cause the system to:
receive an indication of a user selection of a selectable element associated with a first electronic file submission from the list of electronic file submissions (Wang, see paragraph 0073, the user selects the class, selects the assignment (from the drop down), select the student submissions) and
provide, for display within the graphical user interface, the first electronic file submission (Wang, see paragraph 0073, click Add Selected to Download Basket, then move on to the next class, repeat the steps, and so on until all classes for which the user wants to download homework submissions have been addressed, then select Download Now to have the ZIP file generated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443